UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7290



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD FLOYD JACKSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CR-90-254, CA-98-2129-4-12)


Submitted:   January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Floyd Jackson, Appellant Pro Se.   William Earl Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Floyd Jackson appeals from the district court’s order

declining to recuse itself from consideration of Jackson’s other-

wise closed 28 U.S.C.A. § 2255 (West Supp. 2001) motion, and deny-

ing Jackson’s successive motion for relief.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss on the reasoning of the district court.   United States v.

Jackson, Nos. CR-90-254; CA-98-2129-4-12 (D.S.C. July 5, 2001). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2